Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: although Frueh in view of Tankaka teaches receiving a frame of image data from a camera; detecting one or more conference participants within the frame of image data; deriving, using a neural network, a focus map based, at least in part, on the frame of image data, the focus map providing as a function of position a probability that the one or more conference participants are jointly focusing their attention there, the focus map including one or more relatively high probability areas; detecting one or more objects corresponding to the one or more relatively high probability areas; determining which of the one or more objects is a first subject of interest. 
Examiner found some arts, i.e., Lannsjo (US 20170083088) that teaches gaze information, gaze offset regarding to the camera (Paragraph 53-54).
Smyth (US 8,824779) also teaches gaze pointed direction versus the camera (Fig. 36).
None of the cited arts alone or in reasonable combination teaches {determining a centroid corresponding to the first subject of interest; determining a gaze of the first subject of interest relative to a lens of the camera, the lens having a central region; determining that the gaze of the first subject of interest is offset from the central region by at least fifteen degrees; [[ and]] rendering a view containing the first subject of interest; and positioning the first subject of interest within the view such that the centroid of the first subject of interest is offset from a center of the view}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652